<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>       [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT] <br> <br>                  United States Court of Appeals <br>                      For the First Circuit <br>                       ____________________ <br> <br>No. 96-2065 <br> <br>                          UNITED STATES, <br> <br>                            Appellee, <br> <br>                                v. <br> <br>                          JOSE FIGUEROA, <br> <br>                      Defendant, Appellant. <br> <br>                       ____________________ <br> <br>           APPEAL FROM THE UNITED STATES DISTRICT COURT <br> <br>                 FOR THE DISTRICT OF RHODE ISLAND <br> <br>      [Hon. Raymond J. Pettine, Senior U.S. District Judge] <br> <br>                       ____________________ <br> <br>                              Before <br> <br>                      Boudin, Circuit Judge, <br> <br>Wellford, Senior Circuit Judge, <br> <br>                    and Lynch, Circuit Judge.  <br> <br>                      _____________________ <br> <br>     William J. Murphy, by appointment of the Court, for appellant. <br>     Richard W. Rose, Assistant United States Attorney, with whom <br>Sheldon Whitehouse, United States Attorney, was on brief, for <br>appellee. <br> <br> <br> <br>                       ____________________ <br> <br>                       September 22, 1998 <br>                      ____________________

          Per Curiam.  Defendant, Jos Figueroa, was charged with <br>possession with intent to distribute cocaine in violation of 21 <br>U.S.C.  841(a)(1), and carrying a firearm during and in relation <br>to a drug trafficking crime in violation of 18 U.S.C.  <br>924(c)(1).  Prior to trial, Figueroa moved to suppress evidence <br>that was found after a warrantless search and seizure of a <br>closed, opaque box that Figueroa was allegedly carrying during <br>his flight from police officers.  Figueroa claimed that the <br>search of the box, which produced a handgun and crack cocaine, <br>constituted a violation of his Fourth Amendment protection <br>against unreasonable searches and seizures.  On May 30, 1996, <br>after an evidentiary hearing, the district court denied <br>Figueroa's motion to suppress.  Figueroa's trial commenced at the <br>conclusion of the suppression hearing, and on June 3, 1996, the <br>jury found him guilty on both counts in the indictment.  Figueroa <br>now appeals the district court's denial of his motion to <br>suppress.  For the following reasons, we affirm. <br>          On January 22, 1996, Detective Robert Lepre of the Providence <br>Police Department obtained a search warrant for Figueroa's <br>premises on the first floor at 40 Whittier Avenue in Providence.  <br>Although 40 Whittier Avenue is a three-floor tenement with an <br>apartment on each floor, the search warrant was for the first- <br>floor apartment only.  At approximately 6:30 p.m., Detective <br>Lepre, with eight or nine other members of the Providence Special <br>Investigations Bureau, approached the building to execute the <br>search warrant.  As the raid team approached the building, the <br>detectives saw Figueroa looking out the front window and saw him <br>flee from the window.  Detective Colanduono and Detective Harris <br>went to cover the rear of the building.  By the time they arrived <br>at the rear door of the house, they heard Figueroa running from <br>the first to the second floor.  They observed that the rear <br>exterior door was "wide open," and they ran up the stairs after <br>Figueroa.  Seeing the second-floor apartment door partly open, <br>the men entered and saw Figueroa emerging from "the baby's room" <br>wearing shorts, a tee shirt, and socks, standing in an open <br>doorway breathing very heavily.  Recognizing that Figueroa <br>matched the description of the target of the raid, who was <br>described as having orange hair, they escorted the defendant out <br>of the apartment. <br>          The residents of the second-floor apartment, Rosa Peguero and <br>Adley Francois, testified that they heard the loud banging of a <br>forced entry, and then heard somebody coming up the stairs of the <br>apartment building.  Francois opened the door, and Figueroa came <br>in, carrying a "small white box" with a "pinkish or reddish" <br>cover.  Figueroa then went into their baby's room, and the police <br>came after him a few seconds later.  Francois indicated to the <br>detectives that Figueroa had just run into the apartment, and <br>that Figueroa was the person who lived on the first floor.  <br>Detective Harris asked Francois whether Figueroa had carried <br>anything into the apartment, and Francois pointed to a baby wipes <br>box on a changing table in the baby's bedroom. <br>          After obtaining Francois' consent to search the baby's room, <br>Harris opened the box to which Francois had pointed, but it <br>contained only baby wipes.  Harris asked Francois, "Are you sure <br>it was like this box?"  Francois replied that the box Figueroa <br>had carried was like the baby wipes box, and he suggested that <br>Figueroa may have thrown it out the window.  Harris, having found <br>the window locked and secured, briefly continued searching the <br>bedroom, and then exited the room to bring Figueroa downstairs to <br>Detective Lepre. <br>          Detective Colanduono continued the search of the baby's room, and <br>found another baby wipes container.  He asked Francois if the box <br>was his, and Francois replied, "No, I think that's what <br>[Figueroa] brought into the room."  Colanduono kicked it and then <br>bent down and opened it, and observed that it contained a <br>handgun, a magazine with three live rounds in the magazine, and <br>packages of crack cocaine.  The cocaine found in the baby wipes <br>box was in the same type of packaging as the cocaine found on the <br>first floor.  The baby wipes box and its contents were seized. <br>          A federal grand jury in the District of Rhode Island returned a <br>two-count indictment charging Figueroa with possession with <br>intent to distribute cocaine, in violation of 21 U.S.C. <br> 841(a)(1), and carrying a firearm during and in relation to a <br>drug trafficking crime, in violation of 18 U.S.C.  924(c)(1).  <br>Prior to trial, Figueroa moved to suppress the contents of the <br>baby wipes box, claiming that the search of the closed, opaque <br>box violated his Fourth Amendment right to be free from <br>unreasonable searches and seizures.  On May 30, 1996, after an <br>evidentiary hearing, the district court denied Figueroa's motion <br>to suppress.  The court reasoned that Figueroa had a privacy <br>interest in the box, but that the exigency of the circumstances <br>justified the officer's search.  Though Figueroa had been <br>detained by the officers, the court found that "[i]t is <br>reasonable and logical to conclude that [Peguero and Francois] <br>might well have destroyed the evidence."  The trial commenced at <br>the conclusion of the suppression hearing, and on June 3, 1996, a <br>jury found Figueroa guilty on both counts.  On September 6, 1996, <br>the court sentenced Figueroa to 123 months imprisonment.  <br>Figueroa now appeals, claiming that the district court erred in <br>denying his motion to suppress. <br>          Pursuant to Ornelas v. United States, 517 U.S. 690 (1996), the <br>standard of review is de novo for determinations of probable <br>cause, clear error for findings of fact, and "due weight" to <br>inferences judges and police officers may draw from the facts.  <br>Id. at 699.  In United States v. Young, 105 F.3d 1 (1st Cir. <br>1997), we employed this "dual standard" in reviewing a motion to <br>suppress: <br>            We review the district court's findings of fact for clear error. <br>            . . .  Deference to the district court's findings of fact <br>            reflects our awareness that the trial judge, who hears the <br>            testimony, observes the witness' demeanor and evaluates the facts <br>            first hand, sits in the best position to determine what actually <br>            happened.  By contrast, we review conclusions of law de novo and <br>            subject the trial court's constitutional conclusions to plenary <br>            review.  Determinations of probable cause and reasonable <br>            suspicion, relevant to the constitutionality of law enforcement <br>            seizures and arrests under the Fourth Amendment, present mixed <br>            questions of law and fact which we review de novo. <br> <br>Id. at 5 (citations omitted).  "[W]e can affirm the admission of <br>evidence on any proper basis, even if the trial judge relied on a <br>different ground."  LaBarre v. Shepard, 84 F.3d 496, 500-01 (1st <br>Cir. 1996) (citing United States v. Nivica, 887 F.2d 1110, 1127 <br>(1st Cir. 1989)). <br>          In this appeal, Figueroa argues that, while the seizure of the <br>box may have been constitutional under the "exigent <br>circumstances" exception, the opening of the box was certainly <br>unconstitutional.  Figueroa cites several cases for the <br>proposition that the exigent circumstances that may justify the <br>seizure of a closed package do not justify the opening of the <br>closed package which may have been properly seized.  See United <br>States v. Jacobsen, 466 U.S. 109, 114 (1984) ("Even when <br>government agents may lawfully seize . . . a package to prevent <br>loss or destruction of suspected contraband, the Fourth Amendment <br>requires that they obtain a warrant before examining the contents <br>of such a package."); United States v. Doe, 61 F.3d 107, 111 (1st <br>Cir. 1995) ("Although probable cause, as well as exigent <br>circumstances, may support the warrantless seizure of an enclosed <br>opaque container, . . . the same probable-cause showing is not <br>necessarily sufficient to justify its subsequent warrantless <br>search."); United States v. Garay, 477 F.2d 1306, 1308 (5th Cir. <br>1973) ("While the exigencies of the situation may well have <br>justified the warrantless detention of [the defendants], they <br>cannot validate the search of the suitcases made at the time when <br>[the defendants] were under restraint . . . .  At that point, <br>[the defendants] were incapable of concealing or destroying the <br>suitcases or their contents.").  The government argues that the <br>police officers were justified in searching the closed container <br>for at least four reasons.  First, the government argues that the <br>police officers were justified by the continued exigent <br>circumstances.  Second, the government claims that the box <br>previously held by Figueroa was abandoned in the second-floor <br>apartment, and he therefore had no standing to challenge the <br>search.  Third, the government argues that the search and seizure <br>of the box was incident to Figueroa's arrest.  The government's <br>final argument is that the box was still covered by the search <br>warrant for the first floor from which the box had just been <br>taken. <br>          In our view, the wisdom of the district court's reliance on the <br>"exigent circumstances" exception to the warrant requirement is <br>somewhat debatable, given the fact that Figueroa had been <br>detained, and the exigency of the situation arguably had ceased, <br>prior to the opening of the box.  Indeed, counsel for the <br>government stated that its argument based on the "exigency of the <br>circumstances" was probably its weakest.  We do not, however, <br>base our opinion on the propriety of the district court's <br>conclusion in that regard.  Rather, after a careful review of the <br>record, we find that this case falls squarely into the <br>"abandonment" line of cases. <br>          It is well settled that if a defendant abandons property while he <br>is being pursued by police officers, he forfeits any reasonable <br>expectation of privacy he may have had in that property.  SeeAbel v. United States, 362 U.S. 217, 241 (1960) (holding that it <br>is lawful for the government to seize property that has been <br>abandoned by the defendant); United States v. Lewis, 40 F.3d <br>1325, 1334 (1st Cir. 1994) (finding that defendant had <br>"abandoned" a rock of cocaine that was tossed from his person <br>during pursuit, and that the seizure of such property was <br>lawful); United States v. Wilson, 36 F.3d 205, 209 (1st Cir. <br>1994) (holding that "because defendant could have had no <br>reasonable expectation of privacy in the packet dropped and left <br>behind in a public street, [the] inspection of it was not a <br>search"); United States v. Sealey, 30 F.3d 7, 10 (1st Cir. 1994) <br>(reasoning that dropping the contraband during pursuit of the <br>defendant constituted abandonment of that contraband).  "[T]he <br>act of abandonment extinguishe[s] [a defendant's] Fourth <br>Amendment claim."  Sealey, 30 F.3d at 10.  Determining whether <br>certain property has been "abandoned" involves an objective test <br>"under which intent may be inferred from words spoken, acts done, <br>and other objective facts."  United States v. Wider, 951 F.2d <br>1283, 1285 (D.C. Cir. 1991) (internal quotation marks omitted). <br>     In this case, the evidence showed that Figueroa saw the police <br>approaching his apartment, and that he tried to flee from the <br>scene, carrying with him the box in question.  During the <br>officers' pursuit, he attempted to stash the box in his <br>neighbors' apartment.  There is no evidence to suggest that he <br>intended to retrieve the box at a later time, or that he obtained <br>the owners' permission to leave the box with them for <br>safekeeping.  Therefore, when Figueroa left the box in that <br>apartment, he abandoned it and all expectations of privacy <br>therein. <br>     Figueroa argues that the facts of this case are distinguishable <br>from those in the "abandonment" line of cases cited above, <br>because he discarded his box in a private residence rather than <br>in a public place.  Therefore, he should not be deemed to have <br>forfeited his privacy interest in the box.  Furthermore, he <br>argues, he should not be deemed to have "abandoned" the box, <br>because the objective evidence shows that he intended to retrieve <br>the box at a later time, perhaps when the officers had completed <br>their business at the apartment.  According to Figueroa, this <br>case is more akin to the situation in a recent case decided by <br>the Ninth Circuit Court of Appeals, United States v. Fultz, No. <br>97-30337, 1998 WL 334146 (9th Cir. June 24, 1998).   <br>     In Fultz, the defendant lived "on and off" with his friend, <br>Tiffany Kassedyne, and he stored many of his belongings in closed <br>boxes in Kassedyne's garage.  Law officers went to Kassedyne's <br>house to investigate a store burglary, and Kassedyne gave them <br>written permission to search the premises.  She directed the <br>officers to the specific area in the garage where the defendant <br>stored his belongings.  Without Kassedyne's specific consent to <br>search Fultz's belongings, the officers opened the boxes and <br>found the contraband involved in the case.  In a split decision, <br>the Ninth Circuit found that the search of the boxes violated the <br>Fourth Amendment.  Id. at *3.  Initially, the court determined <br>that Fultz had a reasonable expectation of privacy in his <br>belongings, even though those belongings were kept in a place <br>that was not exclusively controlled by him.  Id. at *2.  The <br>court then found that Kassedyne had no actual or apparent <br>authority to consent to the search of the defendant's belongings.  <br>Id. at *2-*3.  Among other things, the court cited to Justice <br>O'Connor's concurring opinion in United States v. Karo, 468 U.S. <br>705 (1984), for the proposition that a homeowner lacks the power <br>to give consent to search the closed container of a guest in that <br>home. <br>     The reasoning in Fultz does not persuade, because those facts are <br>clearly distinguishable from those of the instant case.  Figueroa <br>was not a "guest" of his neighbors at the time he entered the <br>apartment to flee from the officers.  Furthermore, there was no <br>evidence that Figueroa had previously obtained the permission of <br>his neighbors to keep the box in their apartment, nor was there <br>evidence that he intended to retrieve the box at a later time.  <br>We are mindful that the instant case is slightly different from <br>the "abandonment" cases cited above, in that the contraband here <br>was discarded in a private residence rather than in a public <br>place.  That distinction, however, makes no difference under <br>these circumstances.  Figueroa simply stashed the box in the <br>nearest available place in hopes that it would not be discovered <br>by the officers who were in pursuit of him.  The legal result <br>would be the same if Figueroa had put the box in the stairwell <br>during the chase.  When he left the box in the second-floor <br>apartment, a place in which he concededly had no expectations of <br>privacy, Figueroa relinquished any expectation of privacy he may <br>have otherwise had in the box.  See United States v. Morgan, 936 <br>F.2d 1561, 1570-71 (10th Cir. 1991) (holding that defendant had <br>"abandoned [a] gym bag and any privacy interests he had in it" <br>when he tossed it into an acquaintance's yard while fleeing <br>police, since the item was not "left to the care or <br>responsibility of another" and since there was no "delayed <br>indication of an intent to retain an expectation of privacy in <br>the item"); United States v. Hershenow, 680 F.2d 847, 855-56 (1st <br>Cir. 1982) (holding that a defendant who left a container in the <br>barn of a nursing home where he was employed lost his reasonable <br>expectation of privacy in the container because, inter alia, he <br>"did not have regular access to the barn . . . and, most <br>important, . . . had no right of control over the locus of the <br>box"). <br>     Under these circumstances, we conclude that Figueroa's Fourth <br>Amendment rights were not violated by the search of the box in <br>question based on the fact that he "abandoned" the box during the <br>officer's pursuit.  Accordingly, we AFFIRM the decision of the <br>district court. <br> <br> <br> <br> <br> <br>                                             Concurrence Follows

     WELLFORD, Senior Circuit Judge (Concurring).  I agree with the <br> reasoning set forth in the main opinion in this case.  I write <br>  separately, however, to add that I would have also upheld the <br>   district court's decision to admit the evidence found in the <br>  opaque box because, in my view, the box and its contents were <br>  covered by the valid search warrant issued in this case.  The <br>   search warrant covered the entire first floor at 40 Whittier <br> Avenue.  I would hold that the box, though it was taken out of <br>the apartment immediately after the police arrived, should have <br>been deemed to have been within the scope of the search warrant <br>                                     under these circumstances.  </pre>

</body>

</html>